Exhibit 10.1

 



RETIREMENT AGREEMENT AND RELEASE

 

This Retirement Agreement and Release (this “Agreement”) is made this 7th day of
January, 2020 by and between A.M. Castle & Co. (the “Company”) and Steven W.
Scheinkman (the “Employee,” and together with the Company, the “Parties”). This
Agreement is a mutual general release of claims executed by the Parties as a
condition to Employee’s eligibility for supplemental retirement benefits and to
set forth certain terms regarding Employee’s retirement from the Company.

 

The Parties hereby agree as follows:

 

1.           The Employee affirms his retirement as Chief Executive Officer of
the Company, effective as of 12:01 a.m. Eastern time, January 1, 2020 (the
“Retirement Date”), and acknowledges and agrees that the Employee’s employment
with the Company ends, effective as of 12:01 a.m. Eastern time, March 31, 2020
(the “Employment End Date”). From the Retirement Date to the Employment End
Date, the Employee will remain employed in the role of Senior Advisor with the
same base salary he was earning as of the Retirement Date, which salary will be
payable, less all normal withholdings for federal and state income taxes,
payroll taxes and authorized deductions, during regularly scheduled and
customary payroll periods.

 

2.           Notwithstanding Section 1, the Parties have agreed that Employee
will resign as Chairman of the Board, but will remain a Director of the Company
until the Company’s next annual meeting, at which time a suitable replacement
may be found or Employee may again be voted in as a Director of the Company.

 

a.           For so long as Employee remains a Director after the Retirement
Date, Company agrees to compensate Employee in the same manner as the Company
compensates any other non-employee Director; and

 

b.          The Parties agree any announcement made by the Company relating to
Employee’s retirement or the appointment of a new Chief Executive Officer or
Chairman of the Board shall be consistent with the contents of Section 2 of this
Agreement.

 

c.           After the Retirement Date, at the request and direction of the
Chief Executive Officer or the Chairman of the Board, and as agreed by the
Employee, the Employee may provide independent consulting services above and
beyond his responsibilities and contributions as a Director. Except as may be
agreed otherwise in writing, the Employee will be paid a rate of $350.00 per
hour for such consulting services.

 

3.           The Employee and the Company acknowledge and agree that the Amended
and Restated Employment Agreement, dated May 15, 2017 (the “Employment
Agreement”), by and between the Parties, will terminate effective as of the
Retirement Date (except to the extent the provisions thereof survive expiration
or termination).

 

4.           In exchange for the general release of claims and other good and
valuable consideration, the Company agrees to provide certain retirement
benefits (the “Retirement Benefits”) as described below in this paragraph 4, as
well as paragraphs 1 and 5 herein:

 

a.          The Company will pay the Employee Two Hundred Twenty-Five Thousand
Dollars ($225,000.00) (equal to twenty-seven and seven-tenths percent (27.7%) of
its target) for his 2019 Short-Term Incentive Plan (“2019 STIP”) compensation.
The 2019 STIP, less all normal withholdings for federal and state income taxes,
payroll taxes and authorized deductions, will be paid in a lump sum on the
earlier of the date the 2019 STIP awards due to other executive officers of the
Company are paid or the Employment End Date.:

 



  Page 1 of 8

 

 

The Employee’s receipt of the 2019 STIP is conditional upon: (a) the Employee’s
delivery of a fully-executed copy of this Agreement; and (b) the expiration of
the seven-day revocation period described in Section 14 below. The Company and
the Employee acknowledge and agree that, other than the 2019 STIP, the Employee
will not receive, and will not be eligible for any short-term or long-term
compensation under the Company’s Management Incentive Plan, any Short-Term
Incentive Plan or any other incentive compensation plan for any period before or
after the Retirement Date.

 

b.          The Company will continue the Employee’s and his spouse’s current
medical, dental and vision coverage (the “Retirement Medical Benefits”) until
December 31, 2020. The Company will be responsible for, and will pay to the
insurance providers, both the Company portion and the Employee portion of the
contributions for the Retirement Medical Benefits beginning on the Employment
End Date and ending December 31, 2020. The Employee will be responsible for his
portion of income or other taxes, if any, that may be due by Employee in
relation to the Company’s provision of Retirement Medical Benefits, including
any taxable income generated by the Company’s payment of the Employee portion of
the contributions of the Retirement Medical Benefits. The Employee’s receipt of
the Retirement Medical Benefits is conditional upon: (a) the Employee’s delivery
of a fully-executed copy of this Agreement; and (b) the expiration of the
seven-day revocation period described in Section 14 below.

 

At the time Retirement Medical Benefits terminate as set forth herein, the
Employee will be eligible for COBRA continuation rights. The Employee will be
advised separately of his COBRA continuation rights in a separate mailing. The
Employee will also be advised separately of his rights, if any, under state and
federal law to insurance continuation and/or conversion. The Company and the
Employee acknowledge and agree that, other than the Retirement Medical Benefits
as provided above, and any other benefits the Company provides to its Directors,
the Employee will not be eligible to participate in the Company’s 401(k),
Supplemental Executive Retirement Plan (“SERP”) and other benefit plans after
March 31, 2020. To the extent and within the timeframes required by law, the
Company will notify Employee of his options regarding his retirement accounts,
including but not limited to 401k and SERPA plans.

 

c.           All stock awards and notes that have been granted to the Employee
as set forth in the A.M. Castle Co. 2017 Management Incentive Plan Award
Agreement (Tranche A) between the Parties dated August 31, 2017, will vest in
full as of the Retirement Date.

 

d.           The Company will continue to pay the Employee’s monthly living
allowance of $7,200 plus tax equalization as previously calculated through
January 31, 2020. However, Employee’s monthly car and cell phone allowances
shall terminate as of the Retirement Date.

 

e.           The Employee will be entitled to retain his Company-provided iPad,
provided he allows the Company’s IT Department to delete or remove any
Company-licensed software and Company information (other than Diligent software
required for use as a Director of the Company) as soon as practicable, but no
later than January 14, 2020.

 

f.           Employee will be reimbursed all expenses incurred prior to the
Employment End Date and submitted to, and approved by, the Company in accordance
with current Company policy and procedure.

 

g.           The Parties acknowledge and agree that the Retirement Benefits
described in this Agreement will be provided by the Company to the Employee
regardless of whether the Employee’s employment with the Company terminates
prior to the Employment End Date for any reason.

 



  Page 2 of 8

 

 

5.           The Employee has, or will be paid, in accordance with the Company’s
standard policies and procedures, all base salary and all accrued but unused
vacation, subject to all normal withholdings for federal and state income taxes,
payroll taxes and authorized deductions. The Parties acknowledge and agree that
the Employee’s accrued vacation as of the Retirement Date is 240 hours and that
the Employee will accrue, in accordance with the Company’s standard policies and
procedures, an additional 60 hours between the Retirement Date and the
Employment End Date. Employee will not take any vacation time between the
Retirement Date and the Employment End Date and after the Employment End Date in
accordance with the Company’s policies and procedures will be paid for the 300
hours of vacation time then accrued. The Parties acknowledge and agree that the
Employee will not be required to use accrued vacation days prior to the
Employment End Date.

 

6.           The Employee acknowledges and agrees that the amounts described in
Sections 1, 4 and 5 above represent all remaining and outstanding financial
obligations from the Company to the Employee as of and up to the Employment End
Date, including without limitation, accrued wages, bonuses, commissions, earned
but unused vacation, severance, ownership rights and any other form of
compensation or benefits (and any exceptions to the foregoing). The Company
acknowledges and agrees the compensation due to Employee from the Retirement
Date to the Employment End Date is payable whether or not Employee is terminated
prior to the Employment End Date. In the event Employee is terminated after the
Retirement Date but before the Employment End Date, the Company shall pay any
remaining amounts due to Employee in a lump sum, less applicable withholdings
for federal and state income taxes, payroll taxes, and authorized deductions, on
the next payroll following his termination or in accordance with the Company’s
policies and procedures. The amounts described in Sections 1, 4, and 5 herein
shall remain free from any right of setoff the Company may assert to attempt
against said amounts. The Employee and the Company acknowledge that the Employee
may receive additional compensation subsequent to the Employee’s Retirement Date
and Employment End Date for his service as a director of the Company and/or as a
consultant to the Company.

 

7.           Notwithstanding any provision of this Agreement to the contrary,
if, at the time of Employee’s termination of employment from the Company, it
determines he is a “specified employee” as defined in Section 409A of the
Internal Revenue Code, and one or more of the payments or benefits received or
to be received hereunder would constitute non-qualified deferred compensation
subject to Section 409A, no such payment or benefit will be provided under this
Agreement until the earlier of (a) the date that is six (6) months following the
Employment End Date and (b) Employee’s death. The provisions of this Section 7
shall apply to the extent required to avoid Employee’s incurrence of any penalty
tax or interest under Section 409A.

 

8.           In consideration of the payments and benefits to be made under this
Agreement, the sufficiency of which Employee acknowledges, Employee, with the
intention of binding Employee and Employee’s heirs, executors, administrators
and assigns, does hereby release, remise, acquit and forever discharge the
Company and each of its subsidiaries and affiliates (the “Company Affiliated
Group”), their present and former officers, directors, employees, shareholders,
agents, attorneys, employees and employee benefit plans (and the fiduciaries
thereof), and the successors, predecessors and assigns of each of the foregoing
(collectively, the “Company Released Parties”), of and from any and all claims,
actions, causes of action, complaints, charges, demands, rights, damages, debts,
sums of money, accounts, financial obligations, suits, expenses, attorneys’ fees
and liabilities of whatever kind or nature in law, equity or otherwise, whether
accrued, absolute, contingent, unliquidated or otherwise and whether now known
or unknown, suspected or unsuspected, that Employee, individually or as a member
of a class, now has, owns or holds, or has at any time heretofore had, owned or
held, arising on or prior to the date hereof, against any Company Released Party
that arises out of, or relates to, the Employment Agreement, Employee’s
employment with the Company or any of its subsidiaries and affiliates, or any
termination of such employment, including claims (i) for severance or vacation
benefits, unpaid wages, salary or incentive payments, (ii) for breach of
contract, wrongful discharge, impairment of economic opportunity, defamation,
intentional infliction of emotional harm or other tort, (iii) for any violation
of applicable federal, state and local labor and employment laws (including,
without limitation, all laws concerning unlawful and unfair labor and employment
practices), civil rights legislation and disability legislation and (iv) for
employment discrimination under any applicable federal, state or local statute,
provision, order or regulation, and including, without limitation, any claim
under Title VII of the Civil Rights Act of 1964 (“Title VII”), the Civil Rights
Act of 1988, the Family and Medical Leave Act, the Fair Labor Standards Act, the
Americans with Disabilities Act (“ADA”), the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”), the Age Discrimination in Employment Act
(“ADEA”), and any similar or analogous state statute, excepting only:

 



  Page 3 of 8

 

 

a.           all rights and entitlements Employee may have under this Agreement
to receive the Retirement Benefits;

 

b.          rights that Employee may have to vested benefits under the Company’s
Management Incentive Plan and any awards granted to Employee thereunder;

 

c.           claims for accrued benefits under any health, disability,
retirement, life insurance or other, similar employee benefit plan (within the
meaning of Section 3(3) of ERISA) of the Company Affiliated Group; and

 

d.           rights to indemnification Employee has or may have under the
by-laws or certificate of incorporation of any member of the Company Affiliated
Group or as an insured under any director’s and officer’s liability insurance
policy now or previously in force.

 

WITHOUT LIMITING THE FOREGOING, THE EMPLOYEE SPECIFICALLY WAIVES AND RELEASES
THE COMPANY RELEASED PARTIES FROM ALL CLAIMS HE MAY HAVE AS OF THE DATE HE SIGNS
THIS AGREEMENT REGARDING CLAIMS OR RIGHTS ARISING UNDER THE AGE DISCRIMINATION
IN EMPLOYMENT ACT OF 1967, AS AMENDED, 29 U.S.C. §621 (“ADEA”).

 

The Employee agrees and understands that any claims he may have against any of
the Company Released Parties whether at law, in equity or under the
aforementioned statutes or any other federal, state or local law, ordinance,
rule or regulation, are effectively waived and released by this Agreement. The
Employee represents that he knows of no claim that he has that has not been
released by this Agreement. This release does not extend to claims that as a
matter of law cannot be waived. The Employee acknowledges and understands that
this Agreement is intended to prevent him from making any claim against the
Company Released Parties regarding any matter or incident in any way relating to
or arising from the employment relationship or its termination that occurs up to
the date the Employee executes this Agreement.

 

9.           In consideration of the releases made by Employee to the Company
Released Parties under this Agreement, the sufficiency of which the Company
acknowledges, Company, with the intention of binding Company and the Company
Affiliated Group’s heirs, present and former officers, directors, agents,
attorneys, employees, and assigns, does hereby release, remise, acquit and
forever discharge Employee, his heirs executors, administrators, and assigns, of
and from any and all claims, actions, causes of action, complaints, charges,
demands, rights, damages, debts, sums of money, accounts, financial obligations,
suits, expenses, attorneys’ fees and liabilities of whatever kind or nature in
law, equity or otherwise, whether accrued, absolute, contingent, unliquidated or
otherwise and whether now known or unknown, suspected or unsuspected, that the
Company or the Company Affiliated Groups, now has, owns or holds, or has at any
time heretofore had, owned or held, arising on or prior to the date hereof,
against Employee that arises out of, or relates to, the Employment Agreement or
Employee’s employment with the Company or the Company Affiliated Groups.
Notwithstanding anything herein to the contrary, the foregoing shall not
release, remise, acquit or discharge claims, actions, causes of action,
complaints, charges, demands, rights, damages, debts, sums of money, accounts,
financial obligations, suits, expenses, attorneys’ fees and liabilities arising
out of, or relating to, any fraud, intentional, willful or grossly negligent
violations of law or other matters that cannot be released, waived or discharged
by the Company as a matter of law.

 



  Page 4 of 8

 

 

10.         For the avoidance of doubt, nothing in this Agreement shall release
Company from its continuing obligations under the Employment Agreement that
survive a termination of the Employment Agreement.

 

11.         The Parties acknowledge and agree that this Agreement is not to be
construed in any way as an admission of any liability whatsoever by either of
the Parties, any such liability being expressly denied.

 

12.         The release provided by the Parties in this Agreement applies to any
relief no matter how called, including, without limitation, wages, back pay,
front pay, compensatory damages, liquidated damages, punitive damages, damages
for pain or suffering, costs, and attorneys’ fees and expenses.

 

13.         Employee specifically acknowledges that Employee’s acceptance of the
terms of his release provided in this Agreement is, among other things, a
specific waiver of Employee’s rights, claims and causes of action under Title
VII, ADEA, ADA and any state or local law or regulation in respect of
discrimination of any kind.

 

14.         Employee acknowledges that Employee has been given a period of
twenty-one (21) days to consider whether to execute this Agreement. If Employee
accepts the terms hereof and executes this Agreement, Employee may thereafter,
for a period of seven (7) days following (and not including) the date of
execution, revoke this Agreement. If no such revocation occurs, this Agreement
shall become irrevocable in its entirety, and binding and enforceable against
Employee, on the day next following the day on which the foregoing seven-day
period has elapsed. If Employee does not timely execute this Agreement, or if
such a revocation occurs, Employee shall irrevocably forfeit any right to the
Retirement Benefits, but the remainder of the Employment Agreement shall
continue in full force.

 

15.         Employee acknowledges and agrees that Employee has not, with respect
to any transaction or state of facts existing prior to the date hereof, filed
any complaints, charges or lawsuits against any Company Released Party with any
governmental agency, court or tribunal. Nothing herein shall limit or impede
Employee’s right to file or pursue an administrative charge with, or participate
in, any investigation before the Securities & Exchange Commission, the Equal
Employment Opportunity Commission, or any other local, state, or federal agency,
and/or any causes of actions that by law Employee may not legally waive. The
Company acknowledges and agrees that it has not, with respect to any transaction
or state of facts existing prior to the date hereof, filed any complaints,
charges or lawsuits against Employee with any governmental agency, court or
tribunal.

 

16.         Employee acknowledges that Employee has been advised to seek, and
has had the opportunity to seek, the advice and assistance of an attorney with
regard to this Agreement, and has been given a sufficient period within which to
consider this Agreement.

 

17.         The Parties acknowledge that this Agreement relates only to claims
that exist as of the date of this Agreement.

 

18.         Employees acknowledges that throughout his employment, he was fully
and appropriately compensated for all hours worked in accordance with the Fair
Labor Standards Act and other applicable law, if any; that he has been provided
with all leave to which he is or was entitled under Company policy and
applicable law, including but not limited to the Family and Medical Leave Act;
and he has not suffered a work-related injury that he has not properly disclosed
to the Company.

 

19.         Employee acknowledges that the Retirement Benefits that Employee is
receiving in connection with this Agreement and Employee’s obligations under
this Agreement are in addition to anything of value to which Employee is
entitled from the Company.

 



  Page 5 of 8

 

 

20.         The Employee further acknowledges that he has been provided notice
of all rights under the Older Workers’ Benefit Protection Act, including: (a)
Employee has received a release and waiver of claims and his waiver of claims is
knowing and voluntary; (b) the waiver and release of claims is written in a
manner understood by Employee; (c) the waiver and release of claims specifically
refers to rights or claims under the Age Discrimination and Employment Act; (d)
Employee does not waive rights or claims that may arise after the date this
Agreement is executed; (e) Employee is waiving any rights or claims based on
consideration that he is not otherwise legally entitled; (f) Employee is being
given at least twenty-one (21) days within which to consider the Agreement and a
seven (7) day revocation period; and (g) Employee has been advised by this
Agreement to consult with an attorney prior to executing this Agreement.

 

21.         The Parties hereby covenant not to sue or to institute or cause to
be instituted any claim or action of any kind or nature (except to enforce this
Agreement) in any federal, state or local agency or court against any of the
Released Parties or Employee based upon or relating to any of the claims
released and forever discharged pursuant to this Agreement. The Parties
acknowledge and agree that the releases and covenant not to sue are essential
and material terms of this Agreement and that, without such release and covenant
not to sue, no agreement would have been reached by the Parties. If either of
the Parties breaches this covenant not to sue, the breaching party hereby agrees
to pay all of the reasonable costs and attorneys’ fees actually incurred by the
non-breaching party in defending against such claims, demands or causes of
action, together with such and further damages as may result, directly or
indirectly, from that breach. Nothing in this covenant not to sue is intended to
preclude the Employee from challenging the validity of this Agreement under the
Older Worker Benefit Protection Act, with respect to claims under the ADEA, and
the Company shall not be entitled to recover any consideration paid under this
Agreement, damages or its attorneys’ fees and costs resulting from such
challenge.

 

22.         Nothing in this Agreement shall interfere with the Employee’s right
to file a charge, cooperate or participate in an investigation or proceeding
conducted by the Equal Employment Opportunity Commission, or other federal or
state regulatory or law enforcement agency. However, the consideration provided
to the Employee in this Agreement shall be the sole relief provided to Employee
for the claims that are released by him herein. To the maximum extent permitted
by law, the Employee agrees that he will not seek and waives any right to accept
any relief or award from any charge or action against the Released Parties
before any federal, state, or local administrative agency or federal, state or
local court whether filed by the Employee or on the Employee’s behalf with
respect to any claim or right released in this Agreement.

 

23.         The Employee acknowledges that he remains subject to and bound by
the confidentiality, provisions of the Employment Agreement. The Employee
represents that he has delivered to the Company, or as soon as practicable, but
no later than February 28, 2020, will deliver to the Company, or will securely
and completely destroy all Company property, in whatever format the same may be
(including any and all tangible property and digital records or files),
including without limitation credit cards, keys, equipment, supplies, business
records, reports, data, drawings, operating procedures, specifications,
agreements, computer equipment, customer lists or other materials or information
acquired by the Employee in the course of his employment with the Company and
agrees that he will not retain in his possession any such property.
Notwithstanding the foregoing, with respect to the Employee’s access badge(s),
keys, credit card(s), and Company-provided laptop and iPad, Employee agrees to
return the same to the Company’s HR or IT department by no later than Tuesday,
January 14, 2020. In the case of the iPad, the device shall be reconfigured
appropriate with his new role with the Company and returned to Employee for
Company-related use during the period of continued service on the Company’s
Board of Directors. The Employee acknowledges and agrees that all records,
files, lists, including computer generated lists, data, drawings, documents,
equipment, information and similar items relating to the Company’s business that
the Employee generated or received from the Company remains the Company’s sole
and exclusive property. The Employee further acknowledges and agrees that all
information and material of a confidential and proprietary nature obtained by
the Employee or made available to the Employee during the course of his
employment with the Company remains the Company’s sole and exclusive property
and the Employee agrees not to disclose such information or to use the same for
any purpose whatsoever without the express prior written consent of the Company,
which it may withhold in its sole discretion.

 



  Page 6 of 8

 

 

24.         Employee agrees that, upon request of the Company from time to time
and at any time, he will cooperate with and assist the Company in any
investigations, proceedings, or actions relating to or in connection with his
employment with the Company. Company agrees to reimburse Employee for all
reasonable expenses incurred by Employee in cooperating and assisting with any
such investigation, proceeding, or action.

 

25.         Each provision hereof is severable from this Agreement, and if one
or more provisions hereof are declared invalid, the remaining provisions shall
nevertheless remain in full force and effect. If any provision of this Agreement
is so broad, in scope, or duration or otherwise, as to be unenforceable, such
provision shall be interpreted to be only so broad as is enforceable.

 

26.         This Agreement constitutes the complete agreement of the Parties in
respect of the subject matter hereof and shall supersede all prior agreements
between the Parties in respect of the subject matter hereof except to the extent
set forth herein. For the avoidance of doubt, however, nothing in this Agreement
shall constitute a waiver of any Company Released Party’s right to enforce any
obligations of Employee under the Employment Agreement that survive the
Employment Agreement’s termination, including without limitation, any
non-competition covenant, non-solicitation covenant or any other restrictive
covenants contained therein.

 

27.         The failure to enforce at any time any of the provisions of this
Agreement or to require at any time performance by another party of any of the
provisions hereof shall in no way be construed to be a waiver of such provisions
or to affect the validity of this Agreement, or any part hereof, or the right of
any party thereafter to enforce each and every such provision in accordance with
the terms of this Agreement.

 

28.         Notwithstanding anything to the contrary herein, this Agreement
shall be void ab initio if the Company fails to provide the Retirement Benefits,
or any other benefit provided herein, to Employee.

 

29.         This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument. Signatures delivered by facsimile shall
be deemed effective for all purposes.

 

30.         This Agreement shall be binding upon any and all successors and
assigns of Employee and the Company.

 

31.         Except for issues or matters as to which federal law is applicable,
this Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Illinois without giving effect to the conflicts of
law principles thereof. Employee hereby submits to the jurisdiction of any court
(state or federal) sitting in the State of Illinois for the purpose of any
lawsuit concerning the construction or enforcement of this Agreement and further
agrees he will neither file nor seek to have any lawsuit removed or transferred
to any other forum. In the event that any clause, paragraph, or subparagraph of
this Agreement shall be determined to be contrary to governing law or otherwise
unenforceable, all portions of this Agreement shall be enforced to the maximum
extent permitted by law.

 

32.         If either party brings a claim for breach of the terms of this
Agreement, the prevailing party shall be entitled to its reasonable attorneys’
fees and expenses incurred in prosecuting or defending such an action.

 

***********************

 



  Page 7 of 8

 

 

PLEASE READ CAREFULLY. THIS RETIREMENT AGREEMENT AND RELEASE INCLUDES A RELEASE
OF ALL KNOWN AND UNKNOWN CLAIMS.

 

 



A.M. Castle & Co.   Steven W. Scheinkman       By: /s/ Jeremy Steele   /s/
Steven W. Scheinkman       Its: SVP, General Counsel & Secretary   (Employee
signature)       Date: January 7, 2020   Date: January 7, 2020





 



  Page 8 of 8

 

 

